UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 20, 2008 (May 15, 2008) HOSPITALITY PROPERTIES TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdictionof Incorporation) 1-11527 (Commission File Number) 04-3262075 (IRS Employer Identification No.) 400 Centre Street, Newton, Massachusetts (Address of Principal Executive Offices) 02458 (Zip Code) 617-964-8389 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the
